The opinion of the court was delivered by
Spencer, J.
The defendant, Israel, is appellant from judgment and sentence for twelve months at hard labor for stealing a cow.
The only question presented is whether the declarations and confessions of a co-conspirator, made after the accomplishment or abandonment of the common enterprise, can be offered and proved against another co-conspirator? If not, the verdict and judgment in this case must bo set aside. Wharton lays, down the rule as follows:
“ The distinction appears to be well settled between the admissibility of declarations accompanying the act of the conspirators, and statements subsequently made as evidence against the rest.” Wharton’s Am. Crim. Law, section 705.
“ This co-responsibility holds good without regard to the time in which the party entered the combination. He becomes subsequently responsible for every act which may afterward be done by any one of the others in furtherance of such common design.” * * * “ When, however, the common enterprise is at an end, whether by accomplishment or abandonment, no one of the conspirators is permitted by any subsequent act or declaration of his own to affect the others. His confession, therefore, subsequently made, even though by the plea of guilty, is not admissible *355•in. evidence as such against any but himself. Under no circumstances -can the most solemn admission made by him on trial be evidence against .his accomplices.” Ibid, section 703.
It is therefore ordered and decreed that the verdict of the jury and judgment of the court thereon, as against the defendant, Israel, be annulled, avoided, and set aside, and. this case is remanded to be proceeded ■with according to law.